Order filed March 23, 2015




                                   In The

                              Court of Appeals
                                  For The

                         First District of Texas
                                ___________

                             NO. 01-14-00231-CR
                                ____________

             NELSON OKWOLISA ILODIGUWE, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 248th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1361714

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 23 and
State’s Exhibit 24.

      The exhibit clerk of the 248th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 23 and State’s Exhibit 24, on or
before April 2, 2015. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit 23 and State’s Exhibit 24, to the clerk of the 248th District Court.



                                              PER CURIAM